Title: From George Washington to Major General Benjamin Lincoln, 8 February 1779
From: Washington, George
To: Lincoln, Benjamin

Dear Sir
Head Quarters [Middlebrook] 8th Feby 1779.

Congress having directed me to order an Engineer for the service of the Southern Department—Lt Colonel L’Aumoy is in consequence of General Du portails recommendation detached on that duty—he is instructed to proceed with all possible expedition to South Carolina, there to take your orders—and his Conduct while he has been attached to this Army, leaves me no room to doubt that he will give satisfaction. I am with great regard and esteem Dear Sir Your most obedt Servt
Go: Washington
